Citation Nr: 1626335	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection of obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1984 to April 1987.  The Veteran then served in the United States Army Reserve, serving on active duty from April 1997 to September 1997 and from January 2004 to August 2005.  The Veteran's record also includes commendations for "exceptionally meritorious conduct" while on active duty.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

This claim was previously before the Board in June 2015, at which time the claim was remanded by the Board in order for the Veteran to be provided with a new VA medical examination of his sleep apnea.  That examination having been completed, the claim is once again before the Board for further appellate consideration.  

At the outset, the Board notes that the Veteran's claim file contains new and material evidence which was not considered by the Agency of Original Jurisdiction (AOJ) in any prior adjudication.  Ordinarily, such AOJ consideration would be required before the Board could properly consider the claim in this case.  However, as will be detailed below, the Board finds that the evidence in this case is, at least, in equipoise on the issue of service connection of the Veteran's sleep apnea, and so any procedural errors in this case are harmless to the Veteran, and AOJ consideration is not required.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (defining prejudicial errors), Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).



FINDING OF FACT

The evidence is in equipoise as to the question of whether the Veteran's sleep apnea onset during his active service.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's OSA have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As stated above, the Veteran is seeking service connection of his sleep apnea in this claim.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable facts and symptoms, and "may provide sufficient support for a claim of service connection", but lay evidence is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's sleep apnea was first clinically diagnosed after a December 2008 sleep study which revealed 40 apnea events.  However, in the Veteran's February 2010 notice of disagreement he stated that his sleep apnea was first brought to his attention by a fellow service-member with whom the Veteran served from January 2004 to August 2005.  On that point, the Board notes a May 2010 statement from a fellow service-member who served with the Veteran.  In this statement, the fellow service-member states that he did not notice any difficulty with the Veteran's sleeping prior to the Veteran's deployment to the Middle East.  However, the service-member also states that during their deployment, he noticed the Veteran having difficulty sleeping such that "he would tossed, turned, and stop breathing many times during his rough sleep.  He would gasp for air and choke."

In addition to this lay statement, the record also contains a report from one of the Veteran's coworkers at the Veteran's firehouse.  This coworker stated in January 2010 that after the Veteran returned from his deployment "his sleeping habits drastically changed."  This coworker reports that when the Veteran was sleeping in the firehouse, "he would start snoring and gasping and choking and stop breathing."  The coworker stated that he repeatedly had to wake the Veteran from sleep because of these instances, and that the Veteran often appeared tired during the day.

Beyond these lay statements, the record also contains the Veteran's VA medical examination report from September 2015.  In this report, the examiner stated that the Veteran does have a current diagnosis of sleep apnea, but the examiner went to state that the Veteran's sleep apnea "is less likely as not incurred in or is otherwise related to his active military service."  To support this position, the examiner stated that the Veteran was sleeping more that he previously was, and that his sleep disturbances could be due to the alternating shifts inherent to his work as a firefighter.  The examiner also looked to the fact that the Veteran's sleep apnea was not reported until 2008; however, the examiner offered no opinion on the Veteran's own assertions or the lay statements from his fellow service-member or coworker.

This being the most salient evidence in this case, the Board finds the lay statements of the Veteran's service-member and coworker to be credible.  As was discussed above, lay statements are competent to discuss observable events or symptoms, and the Board finds no reason in the record to question the veracity of either of these statements.  Moreover, these statements explicitly discuss apnea events occurring in the presence of the witness, and they place those events as occurring during the Veteran's active duty deployment, or shortly thereafter.  

The Board also finds the September 2015 statement of the VA medical examiner to be less credible and probative.  The examiner provided no explanation or rationale to support her opinion in light of the lay evidence provided in the claims file, which greatly detracts from the probative weight of the examiner's opinion.  Secondly, the examiner's rationale appears circumstantial and possibly tangential to the question at hand, which is less convincing in light of the direct evidence provided by the lay witnesses in the record.  

In light of this evidence, and the relative probative weight of that evidence, the Board finds that the evidence is, at least, in equipoise on the question of whether or not the Veteran's sleep apnea was incurred while he was in service.  Further, the Board reiterates its duty to resolve reasonable doubt in favor of the Veteran, and so the Board finds that the Veteran's sleep apnea did first manifest while in service.  

Applying that finding to the requirements of service connection, the Board finds no doubt on the question of whether the Veteran currently has sleep apnea.  The Board also finds the evidence that the Veteran' sleep apnea first manifested in service to be sufficient evidence of an in-service occurrence so as to satisfy the second element of service connection.  Lastly, the continuity of the Veteran's sleep apnea, as demonstrated by the record provides sufficient evidence of a nexus between the Veteran's in-service apnea events and his current diagnosis.  All three elements having been satisfied by the record, service connection is warranted in this case.


ORDER

Service connection of sleep apnea is granted.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


